CARS LRRRLARK Bocument 2s IS 9ut ses Bese Poe

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv. Case No. 1:21-mc-00008

(Originally Civil Action No. 48-170)
NEW YORK TRAP ROCK

CORPORATION, et ai.,
Defendants.

 

 

[PRapzeseD] ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.

The Clerk shell cbc >| ~wic - &.

Dated: ¢ MEE

 

 

WJ
fe States poe NK le rz udge
Southern District of a ork

 
